Citation Nr: 0600718	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-18 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to a higher evaluation for lumbar spine 
spondylolisthesis at L4-L5, currently rated as 20 percent 
disabling, with separate, additional 10 percent ratings 
assigned for tarsal tunnel syndrome of the bilateral lower 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Chicago, Illinois.


FINDINGS OF FACT

1.  By a decision entered in October 2002, the RO granted 
service connection for lumbar spine spondylolisthesis at L4-
L5 and assigned a 20 percent evaluation therefor, effective 
from March 2001; in January and March 2003, the RO entered 
decisions continuing the 20 percent rating.

2.  In April 2003, the veteran filed a notice of disagreement 
(NOD), challenging the evaluation assigned for his service-
connected low back disability; the RO mailed him a statement 
of the case (SOC) in June 2003, and he filed a substantive 
appeal in July 2003.

3.  In July 2004, the Board remanded the veteran's claim for 
additional development; in August 2005, while the claim was 
in remand status, the RO assigned separate, additional 10 
percent ratings for tarsal tunnel syndrome of the bilateral 
lower extremities as part and parcel of the service-connected 
low back disability.  The prior 20 percent evaluation was 
otherwise confirmed, and the case was returned to the Board.

4.  In December 2005, the Board received a written 
communication from the veteran, forwarded by the RO, stating 
that he would like to withdraw his appeal; as of that date, 
the Board had not yet promulgated a final decision on the 
issue presented.




CONCLUSION OF LAW

The veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2005); 38 C.F.R. 
§ 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's regulation pertaining to withdrawal of appeals was 
amended effective April 18, 2003.  See Board of Veterans' 
Appeals: Rules of Practice-Appeal Withdrawal, 68 Fed. Reg. 
13,235 (March 19, 2003).  Both the current and former 
versions of the regulation provide, in effect, that an 
appellant may withdraw an appeal to the Board by submitting a 
written request to do so at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b)(1), (3) (2005); 38 C.F.R. § 20.204(b) 
(2002).  When an appellant does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination(s) that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the RO, by a 
decision entered in October 2002, granted service connection 
for lumbar spine spondylolisthesis at L4-L5 and assigned a 20 
percent evaluation therefor, effective from March 2001.  In 
January and March 2003, the RO entered decisions continuing 
the 20 percent rating.  The veteran filed an NOD in April 
2003, challenging the evaluation assigned; the RO mailed him 
an SOC in June 2003; and he filed a substantive in July 2003.  
In July 2004, the Board remanded the veteran's claim for 
additional development.  Thereafter, in August 2005, while 
the claim was in remand status, the RO assigned separate, 
additional 10 percent ratings for tarsal tunnel syndrome of 
the bilateral lower extremities as part and parcel of the 
service-connected low back disability.  The prior 20 percent 
evaluation was otherwise confirmed, and the case was returned 
to the Board.

In December 2005, the Board received a written communication 
from the veteran, forwarded by the RO, stating that he would 
like to withdraw his appeal.  As of that date, the Board had 
not yet promulgated a final decision on the issue presented.  

Because the veteran has clearly expressed his desire to 
terminate his appeal for benefits, because he has done so in 
writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204 (2005); 38 C.F.R. 
§ 20.204 (2002).  Accordingly, further action by the Board on 
this appeal is not appropriate, and the appeal is dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


